Title: From George Washington to the Board of War, 22 May 1779
From: Washington, George
To: Board of War



Gentlemen
Hd Qrs Middlebrook 22 May 1779

I herewith transmit the board two letters, one to Colonel Bland, the other to Lt Col. Washington with the resolve of Congress of the 7th, ordering them to proceed to join the Southern army.
The inclosed copy of a letter from Lt Col. Washington has induced me to imagine that the resolve has not yet reached him. I therefore send the letters open, through the board, lest in their transmission I should contravene any recent orders on this subject. either from Congress, the board, or the committee of Congress appointed for Southern affairs. I am Gentlen &
G.W.
